Citation Nr: 1716962	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-24354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for right eye disability (retinal scarring).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to June 1986 and January 1987 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the Atlanta, Georgia, RO.

In August 2014, the Veteran withdrew her earlier hearing request.  See Correspondence (August 2014).  Therefore, no hearing in required in this matter.


FINDING OF FACT

The Veteran has visual impairment due to macular degeneration of the service-connected right eye resulting in blindness related to trauma and she has age related macular degeneration of the nonservice-connected left eye with corrected near and distant vision of 20/40 in the left eye; the Veteran does not have anatomical loss of one eye.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 percent for retinal scarring of the right eye are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6011, 6061 to 6080 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).
The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Evaluations

Service connection was established for right eye disability in an April 2010 rating decision at 10 percent under Diagnostic Code 6011 (Retinal scars, atrophy, or irregularities).  An August 1994 rating decision granted a 30 percent evaluation for right eye disability under Diagnostic Code 6070.  In August 2010, the Veteran requested an evaluation in excess of 30 percent for her eye/vision disability, noting that she was blind in the service-connected right eye and had only 20/40 vision in the nonservice-connected left eye.  See VA Form 21-0820 (August 2010).  She reported that her vision had deteriorated.  See Correspondence (August 2010).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  These amended criteria govern claims filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed after December 10, 2008, only the revised rating criteria are applicable to this appeal.
Visual acuity will be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76 (b) (2016).  In any case where the examiner reports that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination report must include at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.  In these cases, evaluate based on corrected distance vision adjusted to one step poorer than measured.  38 C.F.R. § 4.76(b)(3) (2016).

When only one eye is service-connected, as is the case here and subject to the provisions of 38 C.F.R. § 3.383 (a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c) (2016).  The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800).  38 C.F.R. § 4.75(d) (2016).

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the veteran's own willful misconduct.  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1) (2016).

The Board notes that the revised schedular criteria for the eye does not include former Diagnostic Code 6070, which essentially provided a 30 percent rating for impairment of central visual acuity with anatomical loss of 1 eye and in the other eye 20/40 vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070 (2008).

The rating criteria as revised contemplate an evaluation of the eye disability on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Codes 6000-6009.  Diagnostic Code 6011 covers retinal scars.  That Code provides a 10 percent evaluation for localized scars, atrophy, or irregularities of the retina that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  The single rating applies whether the scars are unilateral or bilateral.  Alternatively, the disability may be evaluated based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6011.

Also, under the General Rating Formula for Diagnostic Codes 6000 through 6009, the condition may be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. §§ 4.75, 4.79, Codes 6000 through 6009 (2016).  Here, the evidence does not show, nor has the Veteran asserted, incapacitating episodes related to her service-connected right eye disability during the current appeal period; thus, the rating criteria pertaining to such are not applicable in the present appeal.  Id.

The Veteran's current disability evaluation is predicated on impairment to central visual acuity.  The provisions of 38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066, pertain to impairment of central visual acuity.  Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76 (b) (2016). 

Diagnostic Code 6064 specifically pertains to disabilities where there is only light perception in one eye and not anatomical loss of an eye.  In such cases, a 30 percent evaluation is warranted where there is corrected visual acuity to 20/40 in the other eye.  A 40 percent evaluation is warranted where there is corrected visual acuity to 20/50 in the other eye.  A 50 percent evaluation is warranted where there is corrected visual acuity to 20/70 in the other eye.  A 60 percent evaluation is warranted where there is corrected visual acuity to 20/100 in the other eye.  A 70 percent evaluation is warranted where there is corrected visual acuity to 20/200 in the other eye.  An 80 percent evaluation is warranted where there is corrected visual acuity to 15/200 in the other eye.  A 90 percent evaluation is warranted where there is corrected visual acuity to 10/200 in the other eye.  A 100 percent evaluation is warranted where there is corrected visual acuity to 5/200 in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6064 (2016).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for right eye disability.  The evaluation for visual impairment of one eye cannot exceed 30 percent unless there is anatomical loss of the eye and, in this case, there is not anatomical loss of the eye.  See 38 C.F.R. § 4.75(d).

VA treatment records dated during the appeal period show right eye macular degeneration and complaints of right eye tearing and redness at times.  An October 2010 private eye examination prepared for the Georgia Department of Labor reflects objective findings for 20/40 left eye corrected vision and hand motion only vision of the right eye.  Fundus photos extended ophthalmoscope, B-scan ultrasound, and 30-2 threshold filed studies were performed.  The diagnoses were: (1) Refractive error; (2) Hypertension; (3) Macular degeneration with macula scar, right eye; (4) Immature cataracts both eyes; (5) Atherosclerotic and hypertensive retinopathy, both eyes; (6) Vision impairment, profound; and (7) Optic atrophy, both eyes.  See Medical Treatment Record - Non-Government Facility (March 2011).

Report of VA examination dated in April 2012 reflects diagnoses for macular degeneration resulting in blindness of the right eye due to traumatic event and age related macular degeneration of the left eye.  Exam showed corrected near and distance acuity for the left eye as 20/40; there were no values for the right eye due to blindness.  Goldman's testing was completed.  There was no enucleated (removed) eye.

Report of VA examination dated September 2010 reflects that the Veteran denied pain, distorted vision, redness, glare sensitivity to light, swelling, halos, watering, enlarged images, discharge, and floaters.  Objectively, there was uncorrected distance visual acuity of counting fingers only at one meter for the right eye and 20/50 for the left eye.  The uncorrected near visual acuity was "no letters on a near vision" with the Snellen chart for the right eye and 20/70 for the left eye.  The best corrected distance visual acuity was counting fingers at one meter in the right eye and 20/30 in the left eye.  The best corrected near visual acuity was 20/25 in the left eye.  The examiner noted that there was no difference equal to two or more scheduled steps or lines of visual acuity with the near vision being worse.  The current refractive error in the left eye was 1.00 with an add of +2. 00.  The examiner noted that Goldman Kinetic Perimetry was not performed because it would not be of help in this particular case.  The external ocular examination was unremarkable with normal appearing lids, lashes, lacrimal apparatus, and orbits.  Both pupils reacted to light and near with no evidence of afferent pupillary defect.  There was a large area of macular pigment epithelial degenerative changes approximately four disc diameters in size in the right macula.  The peripheral retina was unremarkable.  The diagnosis was right eye macular degenerative changes resulting in blindness in the right eye and left eye macular degenerative changes.

Neither the lay nor the medical evidence support the criteria for the assignment of a disability evaluation is excess of 30 percent under any schedular criteria for rating disability of the eye.  The evidence shows that the Veteran's vision in the non-service-connected left eye is not limited to 20/200 or less, and there is no indication that her visual field is limited to 20 degrees or less.  As such, compensation is not payable based on paired organs pursuant to 38 C.F.R. § 3.383. 

Based on the foregoing, the Veteran's left eye visual acuity must be considered as 20/40 for purposes of determining the proper rating for the service-connected right eye disability.  Here, with consideration of the Veteran's non-service-connected left eye visual acuity as 20/40, a 30 percent disability rating is warranted for visual impairment of one service-connected eye if in that eye the corrected distance vision is between 10/200 and blindness in one eye, having only light perception.  38 C.F.R. § 4.79, Diagnostic Codes 6064-66 (2016).  Moreover, the evaluation for visual impairment of one eye cannot exceed 30 percent unless there is anatomical loss of the eye and, in this case, there is not anatomical loss of the eye.  See 38 C.F.R. § 4.75(d).

The Board accepts that the Veteran is competent to report that her disability is worse.  See Layno v. Brown, 6 Vet. App. 465, 469.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, both the lay and medical evidence are probative, but the medical findings are more probative as the schedular criteria is predicated on objective findings from visual acuity testing conducted by an appropriately skilled medical provider.  Although the Veteran may believe that she meets the criteria for a higher disability evaluation, in this case, the medical findings do not meet the schedular requirements for an evaluation in excess of 30 percent, as explained and discussed above.

Also, the Board finds that a higher disability evaluation is not warranted under any other potentially applicable provision of the rating schedule, and a higher rating is not available by changing the Diagnostic Code assigned.  Furthermore, the Board finds that a change in the Diagnostic Code assigned is not necessary as an increased evaluation is not warranted under any available provision of the revised schedule at this time.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

An evaluation in excess of 30 percent for right eye disability (retinal scarring) is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


